Citation Nr: 9922501	
Decision Date: 08/11/99    Archive Date: 08/24/99

DOCKET NO.  95-04 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for right wrist sprain.

2.  Entitlement to service connection for right shoulder 
tendonitis as secondary to 
service-connected left shoulder tendonitis.

3.  Entitlement to service connection for a right elbow 
strain as secondary to 
Service-connected left shoulder tendonitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1978 to 
October 1982 and from November 1986 to December 1991.  He has 
also had subsequent reserve service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1994 rating decision by 
the St. Paul, Minnesota, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  A notice of 
disagreement was received in October 1994, a statement of the 
case was issued in December 1994, and a substantive appeal 
was received in January 1995.  The veteran testified at a 
personal hearing at the RO in May 1995. 


FINDINGS OF FACT

1.  The record includes competent evidence of a right wrist 
injury during a period of inactive duty training in September 
1993, a medical diagnosis of current right wrist sprain, and 
medical evidence of a continuity of symptomatology between 
the currently diagnosed right wrist sprain and the September 
1993 injury.

2.  The veteran suffers from current right wrist sprain which 
is related to an injury during a period of inactive duty 
training. 

3.  There is no medical evidence linking the veteran's 
currently diagnosed right shoulder tendonitis to his service-
connected left shoulder tendonitis.

4.  There is no medical evidence linking the veteran's 
currently diagnosed right elbow strain to his service-
connected left shoulder tendonitis.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for right wrist sprain is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The veteran's right wrist sprain is the result of 
personal injury suffered in line of duty in active military 
service.  38 U.S.C.A. §§ 101(24), 1110 (West 1991); 38 C.F.R. 
§ 3.303 (1998).

3.  The veteran's claim of entitlement to service connection 
for right shoulder tendonitis is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

4.  The veteran's claim of entitlement to service connection 
for a right elbow strain is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issues before the Board involves claims of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Further, disability which is proximately due to or the result 
of a service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  The Board also notes that 
secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

However, it should be noted at the outset that statutory law 
as enacted by the Congress charges a claimant for VA benefits 
with the initial burden of presenting evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim has been defined by the United States Court of Appeals 
for Veterans Claims (Court) as "a plausible claim, one which 
is meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet.App. 78, 91 (1990).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence to the effect that the claim is "plausible" 
or "possible" is required.  Grottveit v. Brown, 5 Vet.App. 
91, 92-93 (1993).  A claimant therefore cannot meet this 
burden merely by presenting lay testimony and/or lay 
statements because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  Consequently, lay assertions of medical causation 
cannot constitute evidence to render a claim well-grounded 
under 38 U.S.C.A. § 5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well-
grounded.  Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  

In order for a service connection claim to be well-grounded, 
there must be competent evidence:  i) of current disability 
(a medical diagnosis); ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
iii) of a nexus between the inservice injury or disease and 
the current disability (medical evidence).  Caluza v. Brown, 
7 Vet.App. 498, 506 (1995).  To establish that a claim for 
secondary service connection is well grounded, competent 
medical evidence must link a current disability to the 
service-connected disability.  See Libertine v. Brown, 9 Vet. 
App. 521 (1996); Reiber v. Brown, 7 Vet. App. 513 (1995) (the 
appellant must offer a plausible explanation bolstered by 
sufficient medical evidence).

Alternatively, the Court has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

I.  Right Wrist Sprain.

The veteran's right wrist disability claim is advanced on a 
basis of direct service connection; that is, the veteran 
contends that he suffers from current right wrist disability 
which is the direct result of an injury suffered during 
service.  VA examination in May 1995 resulted in a medical 
diagnosis of right wrist sprain, and the threshold 
requirement of a medical diagnosis of current disability has 
been met.  Caluza.  For well-grounded purposes, the veteran's 
bare assertion of an inservice injury is accepted as true.  
King v. Brown, 5 Vet.App. 19, 21 (1993).  In this particular 
case, the veteran's assertions are in fact fully supported by 
military records which document an injury to the right wrist 
in September 1993 during a period of inactive duty training.  

The final requirement for a well-grounded service connection 
claim is medical evidence of a continuity of symptomatology.  
In other words, the record must show medical evidence linking 
the current right wrist sprain to the September 1993 injury.  
A review of the claims file shows private medical treatment 
in October 1993 and medical evidence of physical therapy for 
right wrist problems from May to July 1994.  As noted 
earlier, VA examination in May 1995 resulted in a diagnosis 
of right wrist sprain.  These items of medical evidence 
clearly document a continuity of right wrist symptoms from 
the time of the September 1993 injury and are sufficient to 
well-ground the veteran's right wrist disability claim.  

Turning to the merits, the Board finds that the evidence of 
record clearly shows that the veteran's currently diagnosed 
right wrist sprain is the result of the September 1993 
injury.  The Board again observes that the September 1993 
injury took place during a period of inactive duty training.  
Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. § 1110.  The 
term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. § 
101(24); see also Biggins v. Derwinski, 1 Vet. App. 474, 477-
78 (1991) (discussing provisions of section 101(24)).  Since 
the veteran's current right wrist sprain is the direct result 
of an injury (as opposed to a disease) incurred during 
inactive duty training, service connection is warranted under 
applicable law. 

II.  Right Shoulder Tendonitis and Right Elbow Strain.

The remaining two issues before the Board involve secondary 
service connection claims.  The veteran asserts that he has 
developed pain in his right shoulder and right elbow because 
he favors his left side due to his already service-connected 
left shoulder tendonitis.  He argues that his left shoulder 
tendonitis is painful upon use and that, therefore, he 
overuses his right arm and that this overuse has led to the 
development of pain in the right shoulder and elbow.  
Therefore, the veteran contends that he is entitled to 
service connection for the right shoulder and elbow disorders 
as secondary to his service connected left shoulder 
tendonitis.

The Board has reviewed the evidence of record, including the 
veteran's testimony, in view of the veteran's arguments.  
However, the Board is compelled to conclude that the right 
shoulder and right elbow claims are not well-grounded.  38 
U.S.C.A. § 5107(a).  The Caluza requirement of a medical 
diagnosis of current disability has been met as evidenced by 
the report of a May 1995 VA examination which listed 
diagnoses of right upper arm tendonitis and right elbow 
strain.  However, the record does not include any medical 
evidence suggesting any link or nexus between the veteran's 
service-connected left shoulder tendonitis and his right 
upper arm and right elbow disorders.  

It appears from the medical evidence of record as well as 
from the veteran's testimony that the right shoulder problems 
began around 1993 and the right elbow problems began around 
1994.  However, there is nothing contained in the medical 
evidence to suggest that either the right upper arm (or 
shoulder as variously referred to) or the right elbow 
problems which have been diagnosed were caused by or have 
been aggravated by the veteran's service-connected left 
shoulder disability.  

The veteran has testified to his belief that the left 
shoulder tendonitis causes him to overuse and thus stress his 
right side, and the Board believes the veteran to be sincere 
in his belief.  However, the Court has made it clear that 
where the issue is one of medical causation, only those with 
specialized medical knowledge, training, or experience are 
competent to provide evidence on the issue.  See Jones v. 
Brown, 7 Vet.App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet.App. 492, 494-95 (1991).  Since the record does not 
indicate that the veteran possesses the medical training and 
expertise necessary to render an opinion as to the cause of 
his right shoulder and right elbow disorder, his lay 
statements alone cannot serve as a sufficient predicate upon 
which to find his claim for service connection to be well 
grounded.  See Heuer v. Brown, 7 Vet.App. 379, 384 (1995) 
(citing Grottveit v. Brown, 5 Vet.App. 91, 93 (1993)).

At this point the Board notes that private medical records 
dated in October 1993 refer to a twisting of the right wrist 
and right elbow three weeks prior while the veteran was 
working on a helicopter.  A November 1993 addendum is to the 
effect that the veteran also had pain in the right shoulder 
at the time of the October 1993 treatment.  However, the 
military records documenting the September 1993 injury only 
refer to the right wrist, and other medical records over the 
next few years do not refer to any right shoulder or right 
elbow problems due to the September 1993 injury.  There is 
therefore no medical evidence of any continuity of 
symptomatology from the September 1993 injury to relate the 
veteran's current right shoulder and right elbow disorder to 
that injury.  In fact, it is clear from the veteran's 
testimony and statements from the veteran's representative 
that the veteran is contending that these disorders are 
related the service-connected left shoulder tendonitis, not 
to the September 1993 injury.

With regard to the right shoulder and right elbow claims, the 
Board is unaware of any information in this matter that would 
put VA on notice that any additional relevant evidence may 
exist that, if obtained, would well ground these claims.  See 
generally McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).  The Board 
also views the above discussion as sufficient to inform the 
veteran of the elements necessary to present a well-grounded 
claim for the benefit sought, and the reasons why the right 
shoulder and right elbow claims have been denied.  Id.



ORDER

Entitlement to service connection for right wrist sprain is 
warranted.  To this extent, the appeal is granted. 

The veteran's claims of entitlement to service connection for 
right shoulder tendonitis and for right elbow strain are not 
well-grounded.  To this extent, the appeal is denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

